 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1032 Page 1 of 16


 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   ROBERT RAYA,                                       Case No.: 18-cv-2643-WQH-BGS
 8                                     Plaintiff,
                                                        ORDER
 9   v.
10   CALBIOTECH,
11                                   Defendant.
12
13   CALBIOTECH,
14                             Counterclaimant,
15   v.
16   ROBERT RAYA,
17                           Counterdefendant.
18   HAYES, Judge:
19         The matter before the Court is the Motion for Summary Judgment filed by
20   Defendant/Counterclaimant Calbiotech, Inc. (ECF No. 36).
21   I.    BACKGROUND
22         On November 19, 2018, Plaintiff Robert Raya, proceeding pro se, filed a Complaint
23   against Defendant Calbiotech, Inc. (“Calbiotech”). (ECF No. 1). In the Complaint, Raya
24   alleges that he is a former employee of Calbiotech and a beneficiary of its 401(k) profit
25   sharing plan. Raya alleges that he made seven written requests to Calbiotech for a copy of
26   the 401(k) summary plan description between July 16, 2016, and February 23, 2018. Raya
27   alleges that Calbiotech provided “false or fraudulent” summary plan descriptions to Raya
28   on December 14, 2016, and December 14, 2017. (Id. ¶¶ 10, 12). Raya alleges that
                                                    1
                                                                             19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1033 Page 2 of 16


 1   Calbiotech “failed or refused to provide a [s]ummary [p]lan [d]escription or a written plan
 2   description of any kind . . . until after [Raya’s] [seventh] request,” when Calbiotech
 3   provided Raya with “Calbiotech Inc. Volume Submitter Profit Sharing/401(k) Plan
 4   Adoption Agreement” on February 26, 2018. (Id. ¶ 9). Raya brings one claim against
 5   Calbiotech for failing to provide Raya with a summary plan description of Calbiotech’s
 6   401(k) profit sharing plan within thirty days of Raya’s written request in violation of the
 7   Employee Retirement Income Security Act of 1974 (“ERISA”). Raya seeks statutory
 8   penalties of $110 per day for the period of January 26, 2016 to December 14, 2018.
 9         On February 21, 2019, Calbiotech filed an Answer to the Complaint. (ECF No. 6).
10   On May 21, 2019, Calbiotech filed a Counterclaim against Raya. (ECF No. 14). In the
11   Counterclaim, Calbiotech alleges that on December 7, 2016, Raya and Calbiotech entered
12   into a separation agreement. Calbiotech alleges that by signing the separation agreement,
13   Raya released all known and unknown claims against Calbiotech arising from Calbiotech’s
14   actions before December 7, 2016. Calbiotech brings one claim against Raya for breach of
15   the separation agreement. Calbiotech seeks dismissal of Raya’s Complaint with prejudice,
16   declaratory relief, an order requiring Raya to pay back $12,500 in severance pay that Raya
17   received from Calbiotech, and attorneys’ fees and costs.
18         On June 13, 2019, Raya filed a Motion to Dismiss Calbiotech’s Counterclaim. (ECF
19   No. 15). On August 15, 2019, the Court denied Raya’s Motion to Dismiss. (ECF No. 17).
20   On October 2, 2019, Raya filed an Answer to Calbiotech’s Counterclaim. (ECF No. 26).
21         On February 11, 2019, Calbiotech filed a Motion for Summary Judgment. (ECF No.
22   36). Calbiotech moves for summary judgment in its favor on Raya’s ERISA claim and
23   Calbiotech’s breach of contract claim. Raya did not file any opposition to the Motion for
24   Summary Judgment.
25   II.   FACTS
26         On June 2, 2008, Calbiotech hired Raya as a full-time scientist. Except for a brief
27   separation from service in 2011, Raya was employed with Calbiotech until November 29,
28   2016, when he was terminated from his position as a production manager.

                                                  2
                                                                              19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1034 Page 3 of 16


 1         A. Raya’s Separation Agreement
 2         Following Raya’s termination, Raya and Calbiotech entered into a Separation
 3   Agreement and General Release (the “Separation Agreement”). The Vice President of
 4   Calbiotech, David Barka, executed the Separation Agreement on Calbiotech’s behalf on
 5   November 30, 2016. Raya executed the Separation Agreement on December 7, 2016. The
 6   Separation Agreement provided, in relevant part:
 7         2.    Payment to Employee.
 8
                       a.     In exchange for the covenants and consideration herein,
 9               Company will pay to Employee $12,500 (hereinafter “the Severance
10               Payment”) as full and complete settlement of any and all disputed
                 claims or potential disputed claims that Employee may have against
11               Company . . . .
12
           3.     Release. Employee, on behalf of Employee and Employee’s
13         representatives, heirs, successors, and assigns, does hereby completely release
14         and forever discharge Company, including its related or affiliated companies,
           partnerships, subsidiaries, and other business entities and its and their present
15         and former respective officers, directors, shareholders, owners, agents,
16         employees, representatives, insurers, attorneys, successors, and assigns
           (referred to collectively as the “Company”), from and against all claims,
17         rights, demands, actions, obligations, liabilities, and causes of action, of any
18         and every kind, nature, and character whatsoever, that Employee has now, has
           ever had, or may have in the future against Company, or any of them, based
19         on any acts or omissions by Company, or any of them, as of the date of
20         execution of this Agreement by Employee . . . (referred to collectively as the
           “Released Claims”), to the fullest extent allowed by law. The Released Claims
21         do not include those that the law does not allow Employee to release.
22         Notwithstanding the foregoing, Employee agrees to waive the right to recover
           monetary damages in any charge, complaint, or lawsuit filed by Employee or
23         anyone else on Employee’s behalf for any Released Claims.
24
           4.       No Legal Action. Employee represents that Employee has not filed,
25         initiated, or caused to be filed or initiated any legal action covering any
26         Released Claim and agrees that Employee will never file, initiate, or cause to
           be filed or initiated, at any time after the execution of this Agreement, any
27         claim, charge, suit, complaint, action, or cause of action, in any state or federal
28         court or before any state or federal administrative agency, based in whole or

                                                    3
                                                                                  19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1035 Page 4 of 16


 1      in part on any Released Claim. Further, Employee shall not participate, assist,
        or cooperate in any suit, action, or proceeding against or regarding the
 2
        Released Parties, or any of them, unless compelled to do so by law.
 3
        5.     Release Full and Final. Employee understands and agrees that this is a
 4
        full and final release covering all unknown and unanticipated injuries, debts,
 5      claims, or damages to Employee that may have arisen or may arise in
        connection with any act or omission by the Released Parties before the date
 6
        of execution of this Agreement. For that reason, Employee hereby waives any
 7      and all rights or benefits that he may have under the terms of California Civil
        Code §1542 . . . .
 8
 9      ...
10
        7.      Review Period. I acknowledge that I was given 21 calendar days to
11      consider this release. I waive my right that I might have to additional time
        beyond this consideration period. I have reviewed this release carefully and I
12
        fully understand what it means, and I am entering into it knowingly and
13      voluntarily.
14
        8.      No Admission of Liability. It is understood and agreed that this is a
15      compromise settlement of doubtful and disputed claims, or potential disputed
        claims, and the furnishing of the consideration for this Agreement shall not be
16
        deemed or construed as an admission of liability or responsibility at any time
17      for any purpose. It is further agreed and understood that this compromise and
        Agreement are being entered into solely for the purpose of avoiding further
18
        expense and inconvenience from defending against any or all of the Released
19      Claims.
20
        ...
21
        14. No Reliance; Consideration. The undersigned parties each acknowledge
22
        that they have entered into this Agreement voluntarily, without coercion, and
23      on the basis of their own judgment and not in reliance on any representation
        or promise made by the other party, other than those contained in this
24
        Agreement. This Agreement recites the sole consideration for the promises
25      exchanged in this Agreement. Each party has read this Agreement and is fully
        aware of its contents and legal effect.
26
27      ...
28

                                               4
                                                                            19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1036 Page 5 of 16


 1           17. Rescission. This Agreement must be signed and returned by December
             23, 2016 to commence your severance benefits. The severance payment will
 2
             be issued to you as soon as administratively possible after the date you sign
 3           the Agreement. This Agreement may only be rescinded within 7 days after it
             is executed by hand-delivering a written notice of rescission to the President
 4
             of Company.
 5
     (Ex. B, Declaration of David Barka in Support of Motion for Summary Judgment (“Barka
 6
     Decl.”), ECF No. 36-5 at 2-5 (emphases in original)). On December 8, 2016, Raya returned
 7
     the executed Separation Agreement to Calbiotech, and Calbiotech remitted $12,500 to
 8
     Raya.
 9
             B. Calbiotech’s 401(k) Profit Sharing Plan
10
             Calbiotech “established, maintains, and is the plan sponsor and designated plan
11
     administrator of an ERISA-governed employee pension benefit plan––the Calbiotech Inc.
12
     401(k) Profit Sharing Plan (the ‘Plan’).” (Barka Decl., ECF No. 36-3 ¶ 12). Calbiotech
13
     adopted the Plan on December 30, 2009. The Plan was retroactively effective as of
14
     September 1, 2008. Calbiotech prepared a Summary Plan Description (“SPD”) for Plan
15
     participants after it adopted the Plan.
16
             Calbiotech amended the Plan on April 26, 2012, retroactively effective on
17
     September 1, 2011. Calbiotech again amended the Plan on April 26, 2016, retroactively
18
     effective on January 1, 2015. After each amendment, “a new and updated [SPD] [ ] was
19
     subsequently prepared for Plan participants.” (Id. ¶ 17). On July 26, 2016, Raya sent an
20
     email to Thereza Lopez, the Office Manager of Calbiotech, requesting “a copy of our 401k
21
     plan rules.” (Ex. M, Barka Decl., ECF No. 36-16 at 2). On August 8, 2016, Raya sent a
22
     second email to Lopez, requesting “a copy of our 401k plan.” (Ex. N, Barka Decl., ECF
23
     No. 36-17 at 2). On December 13, 2016, Raya sent an email to Dianna L. Simmons, the
24
     Vice President of Crown Benefits, Inc., requesting “the plan rules.” (Ex. Q, Barka Decl.,
25
     ECF No. 36-20 at 3). On December 14, 2016, Simmons provided Raya with Calbiotech’s
26
     SDP for the April 26, 2016, Plan amendment.
27
28

                                                   5
                                                                                19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1037 Page 6 of 16


 1          Calbiotech again amended the Plan on April 3, 2017, retroactively effective on
 2   September 1, 2016. Calbiotech prepared an updated SPD after it amended the Plan. On
 3   February 6, 2018, Raya sent an email to David Barka, requesting “summary plan
 4   descriptions for both retirement plans as well as complete, whole plan documents for each
 5   of Calbiotech’s retirement plans.” (Ex. O, Barka Decl., ECF No. 36-18 at 2). On February
 6   23, 2018, Raya sent an email to Thereza Lopez that stated:
 7
            Thank you for the quick response and for providing the documents describing
 8
            the Calbiotech Pension Plan. In my letter, I also asked for a copy of the
 9          complete plan document in addition to the summary plan description for each
            of Calbiotech’s retirement plans, including the 401K plan. Can you or David
10
            please provide these as well?
11
     (Ex. R, Barka Decl., ECF No. 36-21 at 3). On February 26, 2018, Lopez responded,
12
     “Attached is the plan document for the 401(k) plan.” (Id. at 2). The document attached to
13
     Lopez’s email was the Calbiotech Inc. Volume Submitter Profit Sharing/401(k) Plan
14
     Adoption Agreement, adopted on April 3, 2017.
15
     III.   LEGAL STANDARD
16
            “A party may move for summary judgment, identifying each claim or defense—or
17
     the part of each claim or defense—on which summary judgment is sought. The court shall
18
     grant summary judgment if the movant shows that there is no genuine dispute as to any
19
     material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
20
     56(a). A material fact is one that is relevant to an element of a claim or defense and whose
21
     existence might affect the outcome of the suit. See Matsushita Elec. Indus. Co., Ltd. v.
22
     Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). The materiality of a fact is determined
23
     by the substantive law governing the claim or defense. See Anderson v. Liberty Lobby, Inc.,
24
     477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986). The
25
     moving party has the initial burden of demonstrating that summary judgment is proper. See
26
     Adickes v. S.H. Kress & Co., 398 U.S. 144, 153 (1970). Where the party moving for
27
     summary judgment does not bear the burden of proof at trial, “the burden on the moving
28

                                                  6
                                                                               19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1038 Page 7 of 16


 1   party may be discharged by ‘showing’—that is, pointing out to the district court—that there
 2   is an absence of evidence to support the nonmoving party’s case.” Celotex Corp., 477 U.S.
 3   at 325; see also United Steelworkers v. Phelps Dodge Corp., 865 F.2d 1539, 1542-43 (9th
 4   Cir. 1989) (“[O]n an issue where the plaintiff has the burden of proof, the defendant may
 5   move for summary judgment by pointing to the absence of facts to support the plaintiff’s
 6   claim. The defendant is not required to produce evidence showing the absence of a genuine
 7   issue of material fact with respect to an issue where the plaintiff has the burden of proof.
 8   Nor does Rule 56(c) require that the moving party support its motion with affidavits or
 9   other similar materials negating the nonmoving party’s claim.” (citations omitted)).
10          If the moving party bears the burden of proof on an issue at trial, the moving party
11   must “establish[ ] a prima facie case on their motion for summary judgement.” UA Local
12   343 v. Nor-Cal Plumbing, Inc., 48 F.3d 1465, 1471 (9th Cir. 1994) (citing Celotex Corp.,
13   477 U.S. 317; Matsushita Elec. Indus. Co., Ltd., 475 U.S. 574). The moving party must
14   present evidence that, if uncontroverted, would entitle to moving party to prevail on that
15   issue. Id.
16          If the moving party meets the initial burden, the burden shifts to the opposing party
17   to show that summary judgment is not appropriate. Anderson, 477 U.S. at 256; Celotex
18   Corp., 477 U.S. at 322, 324. The nonmoving party cannot defeat summary judgment
19   merely by demonstrating “that there is some metaphysical doubt as to the material facts.”
20   Matsushita Elec. Indus. Co., Ltd., 475 U.S. at 586; see also Anderson, 477 U.S. at 252
21   (“The mere existence of a scintilla of evidence in support of the [nonmoving party’s]
22   position will be insufficient.”). The nonmoving party must “go beyond the pleadings and
23   by her own affidavits, or by the depositions, answers to interrogatories, and admissions on
24   file, designate specific facts showing that there is a genuine issue for trial.” Celotex Corp.,
25   477 U.S. at 324 (quotations omitted). The nonmoving party’s evidence is to be believed,
26   and all justifiable inferences are to be drawn in its favor. Anderson, 477 U.S. at 256.
27          A district court may not grant a motion for summary judgment solely because the
28   opposing party has failed to file an opposition. Cristobal v. Siegel, 26 F.3d 1488, 1494-95

                                                    7
                                                                                 19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1039 Page 8 of 16


 1   & n. 4 (9th Cir. 1994). However, the court may grant an unopposed motion for summary
 2   judgment if the moving party’s papers are themselves sufficient to support the motion and
 3   do not on their face reveal a genuine issue of material fact. Id.
 4   IV.   RAYA’S ERISA CLAIM
 5         Raya brings one claim under ERISA against Calbiotech for failure to provide Raya
 6   with SPDs that Raya requested in writing within thirty days of his requests on July 26,
 7   2016, August 8, 2016, November 30, 2016, December 7, 2016, December 13, 2016,
 8   February 6, 2018, and February 23, 2018.
 9         Calbiotech asserts that it is entitled to summary judgment in its favor on Raya’s
10   ERISA claim. Calbiotech contends that by signing the Separation Agreement, Raya waived
11   his claims for Calbiotech’s alleged failure to provide Raya with SPDs before December 7,
12   2016. Calbiotech contends that it provided Raya with copies of the latest Plan documents
13   in compliance with 29 U.S.C. § 1024(b)(4) within thirty days of Raya’s written requests
14   after December 7, 2016.
15         Under ERISA, the administrator of an employee benefit plan is required to provide
16   plan participants and beneficiaries with a summary plan description, annual reports, and
17   pension benefit statements. 29 U.S.C. § 1021(a). 29 U.S.C. § 1024(b)(4) provides that the
18   plan administrator “shall, upon written request of any participant or beneficiary, furnish a
19   copy of the latest updated summary plan description, and the latest annual report, any
20   terminal report, the bargaining agreement, trust agreement, contract, or other instruments
21   under which the plan is established or operated.” Any plan administrator “who fails or
22   refuses to comply with a request for any information which such administrator is required
23   by this title to furnish to a participant or beneficiary . . . within 30 days after such request
24   may in the court’s discretion be personally liable to such participant or beneficiary in the
25   amount of up to [$110] a day from the date of such failure or refusal, and the court may in
26   its discretion order such other relief as it deems proper . . . .” 29 U.S.C. § 1132(c)(1); see
27   29 C.F.R. § 2575.502c-1 (increasing maximum civil penalty from $100 per day to $110
28   per day).

                                                    8
                                                                                  19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1040 Page 9 of 16


 1         A. Calbiotech’s Failure to Provide Requested Plan Documents Due Before
              December 7, 2016
 2
 3         Raya alleges that he made written requests to Calbiotech for Calbiotech’s SPD on
 4   July 26, 2016, and August 8, 2016. Raya alleges that Calbiotech failed to provide the
 5   requested Plan documents within thirty days of Raya’s written requests.
 6         Calbiotech “is the plan sponsor and designated plan administrator of an ERISA-

 7   governed employee pension benefit plan––the Calbiotech, Inc. 401(k) Profit Sharing Plan

 8   [ ].” (Barka Decl., ECF No. 36-3 ¶ 12). On July 26, 2016, Raya sent an email to Thereza
 9   Lopez, the Office Manager of Calbiotech, requesting “a copy of our 401k plan rules.” (Ex.
10   M, Barka Decl., ECF No. 36-16 at 2). On August 8, 2016, Raya sent a second email to
11   Lopez, requesting “a copy of our 401k plan.” (Ex. N, Barka Decl., ECF No. 36-17 at 2).
12         On December 7, 2016, Raya executed the Separation Agreement between Raya and
13   Calbiotech. By signing the Separation Agreement, Raya agreed to “completely release and
14   forever discharge [Calbiotech] . . . from and against all claims, rights, demands, actions,
15   obligations, liabilities, and causes of action . . . that [Raya] has now, has ever had, or may

16   have in the future against [Calbiotech] . . . based on any acts or omissions by [Calbiotech]
17   . . . as of the date of execution of this Agreement by [Raya] . . . (referred to collectively as
18   the ‘Released Claims’) . . . .” (Ex. B, ECF No. 36-5 at 3). Raya “waive[d] the right to
19   recover monetary damages in any charge, complaint, or lawsuit filed by [Raya] or anyone

20   else on [Raya’s] behalf for any Released Claims.” (Id.). Raya “represent[ed] that [Raya]
21   ha[d] not filed, initiated, or caused to be filed or initiated any legal action covering any
22   Released Claim” and “agree[d] . . . [to] never file, initiate, or cause to be filed or initiated,
23   at any time after the execution of this Agreement, any claim, charge, suit, complaint, action,

24   or cause of action, in any state or federal court or before any state or federal administrative

25   agency, based in whole or in part on any Released Claim.” (Id.). Raya “underst[ood] and
26   agree[d] that this is a full and final release covering all unknown and unanticipated injuries,
27   debts, claims, or damages to [Raya] that may have arisen or may arise in connection with
28   any act or omission by [Calbiotech] before the date of execution of this Agreement.” (Id.).

                                                     9
                                                                                   19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1041 Page 10 of 16


 1         “In exchange for the covenants and consideration [in the Separation Agreement],”
 2   Calbiotech agreed to pay Raya $12,500 “as full and complete settlement of any and all
 3   disputed claims or potential disputed claims that [Raya] may have against [Calbiotech].”
 4   (Id. at 2). Calbiotech remitted $12,500 to Raya on December 8, 2016. (Ex. D, Barka Decl.,
 5   ECF No. 36-7 at 2).
 6         Raya’s ERISA claim for statutory penalties based on Calbiotech’s failure to provide
 7   Raya with Plan documents within thirty days of his requests on July 26, 2016, and August
 8   8, 2016, is “based on [ ] acts or omissions by [Calbiotech] . . . as of the date of execution
 9   of [the Separation Agreement] by [Raya] . . . .” (Ex. B, ECF No. 36-5 at 3). Raya released
10   these claims by signing the Separation Agreement. The Court finds that Calbiotech has met
11   its burden to demonstrate that there is an “absence of facts to support [Raya’s] claim” for
12   statutory penalties under ERISA arising from Raya’s requests for Plan documents on July
13   26, 2016, and August 8, 2016. United Steelworkers, 865 F.2d at 1542 (citation omitted).
14   The moving papers do not on their face reveal a genuine issue of material fact. Cristobal,
15   26 F.3d at 1494-95 & n. 4. The Court concludes that Calbiotech is entitled to summary
16   judgment in its favor on Raya’s ERISA claim for statutory penalties arising from Raya’s
17   requests for Plan documents on July 26, 2016, and August 8, 2016.
18         B. Calbiotech’s Alleged Failure to Provide Requested Plan Documents Due in
              December 2016 and January 2017
19
20         Raya alleges that he made written requests to Calbiotech for Calbiotech’s SPD on
21   November 30, 2016, December 7, 2016, and December 13, 2016. Raya alleges that on
22   December 14, 2016, Calbiotech provided Raya with “a false or fraudulent document titled
23   Calbiotech, Inc. 401(k) Profit Sharing Summary Plan Description.” (ECF No. 1 ¶ 10). Raya

24   alleges that the SPD provided by Calbiotech “failed to correctly identify the plan as a Safe

25   Harbor plan and [ ] made no mention of the major identifying feature of the plan, which is
26   a mandatory automatic employer match of elected deferrals, up to 4%,” failing to meet the
27   requirements of 29 C.F.R. § 2520.102-3. (Id.).
28         ERISA requires that a summary plan description include:

                                                  10
                                                                                19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1042 Page 11 of 16


 1         The name and type of administration of the plan; . . . the name and address of
           the person designated as agent for the service of legal process, if such person
 2
           is not the administrator; the name and address of the administrator; names,
 3         titles and addresses of any trustee or trustees (if they are persons different from
           the administrator); a description of the relevant provisions of any applicable
 4
           collective bargaining agreement; the plan’s requirements respecting eligibility
 5         for participation and benefits; a description of the provisions providing for
           nonforfeitable pension benefits; circumstances which may result in
 6
           disqualification, ineligibility, or denial or loss of benefits; the source of
 7         financing of the plan and the identity of any organization through which
           benefits are provided; the date of the end of the plan year and whether the
 8
           records of the plan are kept on a calendar, policy, or fiscal year basis; the
 9         procedures to be followed in presenting claims for benefits under the plan
           including the office at the Department of Labor through which participants
10
           and beneficiaries may seek assistance or information regarding their rights
11         under this Act . . ., the remedies available under the plan for the redress of
           claims which are denied in whole or in part . . ., and if the employer so elects
12
           for purposes of complying with section 701(f)(3)(B)(i) [29 USC §
13         1181(f)(3)(B)(i)], the model notice applicable to the State in which the
           participants and beneficiaries reside.
14
15   29 U.S.C. § 1022(b); see also 29 C.F.R. § 2520.102-3.
16         On December 13, 2016, Raya sent an email to Dianna L. Simmons, the Vice
17   President of Crown Benefits, Inc., requesting “the plan rules.” (Ex. Q, Barka Decl., ECF
18   No. 36-20 at 3). On December 14, 2016, Simmons provided Raya with the SPD for the
19   amended Plan that Calbiotech adopted on April 26, 2016, and that was retroactively
20   effective on January 1, 2015. (Id. at 2).
21         Calbiotech has come forward with evidence that it complied with ERISA by
22   providing Raya with the “a copy of the latest updated summary plan description,” within
23   thirty days of Raya’s request on December 13, 2016. 29 U.S.C. § 1024(b)(4). Raya has not
24   identified any information that the SDP was required by ERISA to include and failed to
25   include. Neither party has submitted evidence that Raya made any written request for Plan
26   documents to Calbiotech on November 30, 2016, or December 7, 2016. However, taking
27   Raya’s allegation that he requested the SPD on November 30 and December 7 as true,
28   Calbiotech has come forward with evidence that it provided Raya with the SDP within

                                                   11
                                                                                  19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1043 Page 12 of 16


 1   thirty days of those requests, on December 14, 2016. The Court finds that Calbiotech has
 2   met its burden to demonstrate that there is an “absence of facts to support [Raya’s] claim”
 3   for statutory penalties under ERISA arising from Raya’s alleged requests for Plan
 4   documents on November 30, 2016, and December 7, 2016, and Raya’s request for Plan
 5   documents on December 13, 2016. United Steelworkers, 865 F.2d at 1542 (citation
 6   omitted). The moving papers do not on their face reveal a genuine issue of material fact.
 7   Cristobal, 26 F.3d at 1494-95 & n. 4. The Court concludes that Calbiotech is entitled to
 8   summary judgment in its favor on Raya’s ERISA claim for statutory penalties arising from
 9   Raya’s alleged requests for Plan documents on November 30, 2016, and December 7, 2016,
10   and Raya’s request for Plan documents on December 13, 2016.
11         C. Calbiotech’s Alleged Failure to Provide Requested Plan Documents Due in
              2018
12
13         Raya alleges that he made written requests to Calbiotech for Calbiotech’s SPD on
14   February 6, 2018, and February 23, 2018. Raya alleges that Calbiotech failed to provide
15   the requested Plan documents within thirty days of Raya’s written requests.

16         Courts in this circuit have adopted the holdings of the Courts of Appeals for the
17   Second, Third, Sixth, Seventh, and Tenth Circuits that “claimants seeking documents
18   pursuant to § 1024(b)(4) must ‘provide clear notice to the plan administrator of the
19   information they desire.’” Cultrona v. Nationwide Life Ins. Co., 748 F.3d 698, 707 (6th

20   Cir. 2014) (quoting Kollman v. Hewitt Assocs., LLC, 487 F.3d 139, 145 (3d Cir. 2007)
21   (adopting the clear notice standard and collecting similar cases from the Second, Fifth,
22   Seventh, and Tenth Circuits)); see Williams v. Caterpillar, Inc., 944 F.2d 658, 667 (9th Cir.
23   1991) (“The district court found, however, that appellants had failed to offer any proof—

24   or even to allege—that they had ever requested any plan descriptions from appellees. Some

25   courts have suggested that where a pension plan participant fails to make a specific request
26   for the information at issue, he has no litigable claim under section 502(c). In any event,
27   even if appellants had proven that they requested a description from appellees, the district
28   court had discretion under the statute to refuse their request for relief.” (internal citations

                                                   12
                                                                                 19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1044 Page 13 of 16


 1   omitted)), amended (Nov. 1, 1991); see also Michael v. La Jolla Learning Inst., Inc., No.:
 2   17-CV-934 JLS (MDD), 2019 U.S. Dist. LEXIS 169369, at *17 (S.D. Cal. Sept. 30, 2019)
 3   (adopting clear notice standard); Draney v. Westco Chems., Inc., No. 2:19-cv-01405-ODW
 4   (AGRx), 2019 U.S. Dist. LEXIS 207356, at *10 (C.D. Cal. Dec. 2, 2019) (same).
 5         On February 6, 2018, Raya sent an email to David Barka requesting “summary plan
 6   descriptions for both retirement plans as well as complete, whole plan documents for each
 7   of Calbiotech’s retirement plans.” (Ex. O, Barka Decl., ECF No. 36-18 at 2). On February
 8   23, 2018, Raya sent an email to Thereza Lopez stating, “Thank you for . . . providing me
 9   the documents describing the Calbiotech Pension Plan. In my letter, I also asked for a copy
10   of the complete plan document in addition to the summary plan description for each of
11   Calbiotech’s retirement plans, including the 401K plan. Can you . . . please provide these
12   as well?”. (Ex. R, Barka Decl., ECF No. 36-21 at 3). On February 26, 2018, Thereza Lopez
13   wrote to Raya, “Attached is the plan document for the 401(k) Plan.” (Id. at 2). Lopez
14   attached the Calbiotech, Inc. Volume Submitter Profit Sharing/401(k) Plan Adoption
15   Agreement that Calbiotech adopted on April 3, 2017, and that was retroactively effective
16   on September 1, 2016. (Id. at 4-56).
17         Calbiotech has come forward with evidence that it is “the plan sponsor and
18   designated plan administrator” of “the Calbiotech, Inc. 401(k) Profit Sharing Plan [ ].”
19   (Barka Decl., ECF No. 36-3 ¶ 12). Raya clearly requested that Calbiotech provide Raya
20   with two 401(k) Plan documents on February 6, 2018: the “summary plan description[ ]”
21   and the “whole plan document[ ].” (Ex. O, Barka Decl., ECF No. 36-18 at 2). Raya
22   reiterated this clear request for both documents on February 23, 2018. Calbiotech has come
23   forward with evidence that it provided Raya with the “whole plan document[ ]” within
24   thirty days of Raya’s requests. (Id.). Thereza Lopez provided Raya with the Calbiotech,
25   Inc. Volume Submitter Profit Sharing/401(k) Plan Adoption Agreement pursuant to 29
26   U.S.C. § 1024(b)(4), which requires that the plan administrator provide the “instrument[ ]
27   under which the plan is established or operated” upon a participant or beneficiary’s written
28   request. 29 U.S.C. § 1024(b)(4).

                                                  13
                                                                               19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1045 Page 14 of 16


 1          However, Calbiotech has not come forward with evidence that it provided Raya with
 2   the “summary plan description[ ]” that Raya requested on February 6 and February 23. (Ex.
 3   O, Barka Decl., ECF No. 36-18 at 2). After Calbiotech amended the Plan on April 3, 2017,
 4   it prepared an updated SDP. Calbiotech attaches this SDP to the Declaration of David
 5   Barka as “Exhibit L.” (Ex. L, Barka Decl., ECF No. 36-15). Calbiotech has not come
 6   forward with evidence that it provided Raya with this SDP. The Calbiotech, Inc. Volume
 7   Submitter Profit Sharing/401(k) Plan Adoption Agreement does not provide “the
 8   procedures to be followed in presenting claims for benefits under the plan” or “the remedies
 9   available under the plan for the redress of claims which are denied” and does not meet the
10   requirements of a summary plan description under 29 U.S.C. § 1022(b). The evidence
11   provided by Calbiotech demonstrates a material issue of fact as to whether Calbiotech
12   provided Raya with the “latest updated summary plan description” within thirty days of
13   Raya’s requests for the SPD pursuant to 29 U.S.C. § 1024(b)(4). The Court cannot
14   conclude that Calbiotech is entitled to summary judgment on Raya’s ERISA claim based
15   on Raya’s February 6, 2018, and February 23, 2018, requests for Plan information.
16          The Court concludes that Calbiotech is entitled to summary judgment in its favor on
17   Raya’s ERISA claim for statutory penalties based on Raya’s requests for Plan information
18   on July 26, 2016, August 8, 2016, November 30, 2016, December 7, 2016, and December
19   13, 2016. Calbiotech is not entitled to summary judgment in its favor on Raya’s ERISA
20   claim for statutory penalties based on Raya’s requests for Plan information on February 6,
21   2018, and February 23, 2018.
22          D. Declaratory Judgment
23          Calbiotech requests that “in the event the Court is not persuaded to grant summary
24   judgment . . . in its favor, it nonetheless issue a declaratory judgment as to Plaintiff’s claim
25   against Calbiotech to the effect that Plaintiff would in no event be entitled to an award of
26   statutory penalties under 29 U.S.C. § 1132(c)(1) greater than $12,100.00––substantially
27   less than the $63,800 which Plaintiff seeks by way of his Complaint.” (ECF No. 36-1 at
28   27).

                                                    14
                                                                                  19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1046 Page 15 of 16


 1         The Declaratory Judgment Act provides that, “[i]n a case of actual controversy
 2   within its jurisdiction . . . any court of the United States, upon the filing of an appropriate
 3   pleading, may declare the rights and other legal relations of any interested party seeking
 4   such declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).
 5   The declaratory judgment remedy is discretionary with the district judge, not mandatory.
 6   See Pub. Serv. Comm’n of Utah v. Wycoff Co., 344 U.S. 237, 241 (1952) (“The Declaratory
 7   Judgment Act of 1934 . . . confers a discretion on the courts rather than an absolute right
 8   upon the litigant.”). The Court declines to exercise its discretion to grant declaratory relief
 9   in Calbiotech’s favor at this stage in the litigation. Awarding Calbiotech declaratory relief
10   would require the Court to engage in unnecessary redundancy by deciding the same issue
11   of how much recovery Raya is entitled to, if any, that will be decided at trial. Calbiotech’s
12   request for declaratory relief is denied.
13   V.    CALBIOTECH’S BREACH OF CONTRACT COUNTERCLAIM
14         Calbiotech brings one claim against Raya for breach of contract. Calbiotech alleges
15   that Raya breached the terms of the Separation Agreement by filing his ERISA claim
16   against Calbiotech arising from Calbiotech’s alleged actions before December 7, 2016.
17         Calbiotech asserts that it is entitled to summary judgment in its favor on its breach
18   of contract Counterclaim. Calbiotech contends that in exchange for $12,500, Raya
19   promised that he would not bring any claim against Calbiotech for actions that occurred
20   before December 7, 2016. Calbiotech contends that Raya breached that promise by filing
21   his ERISA action for Calbiotech’s alleged failure to provide Plan documents to Raya within
22   thirty days of Raya’s requests on July 26, 2016, and August 8, 2016.
23         The district court has a duty to sua sponte consider whether it has subject matter
24   jurisdiction over an action. See Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir.
25   2004) (citation omitted). Rule 8(a)(1) of the Federal Rules of Civil Procedure requires that
26   “a pleading that states a claim for relief must contain: (1) a short and plain statement of the
27   grounds for the court’s jurisdiction, unless the court already has jurisdiction and the claim
28   needs no new jurisdictional support[.]” Fed. R. Civ. P. 8(a)(1). “A party invoking the

                                                   15
                                                                                 19-cv-1239-WQH-BGS
 Case 3:18-cv-02643-WQH-AHG Document 39 Filed 05/12/20 PageID.1047 Page 16 of 16


 1   federal court’s jurisdiction has the burden of proving the actual existence of subject matter
 2   jurisdiction.” Thompson v. McCombe, 99 F.3d 352, 353 (9th Cir. 1996) (citing Trentacosta
 3   v. Frontier Pac. Aircraft Indus., Inc., 813 F.2d 1553, 1559 (9th Cir. 1987)).
 4           In this case, Calbiotech brings a Counterclaim against Raya for breach of contract
 5   under California state law. Calbiotech seeks relief on its Counterclaim including a $12,500
 6   judgment against Raya. Calbiotech does not include any “statement of the grounds for the
 7   court’s jurisdiction” in its Counterclaim. Id. The Court does not have federal question or
 8   diversity jurisdiction over the Counterclaim. See 28 U.S.C. §§ 1331, 1332(a). Calbiotech
 9   has not demonstrated that the Court has, and should exercise, supplemental jurisdiction
10   over the Counterclaim. See 28 U.S.C. § 1367. Calbiotech has not come forward with
11   evidence “proving the actual existence of subject matter jurisdiction” over its claim.
12   Thompson, 99 F.3d at 353 (citation omitted). The Court cannot conclude that it has subject
13   matter jurisdiction over Calbiotech’s Counterclaim. Calbiotech’s Motion for Summary
14   Judgment on the Counterclaim is denied.
15   VI.     CONCLUSION
16           IT IS HEREBY ORDERED that the Motion for Summary Judgment filed by
17   Defendant/Counterclaimant Calbiotech, Inc. (ECF No. 36), is granted in part and denied in
18   part.
19    Dated: May 11, 2020
20
21
22
23
24
25
26
27
28

                                                  16
                                                                                19-cv-1239-WQH-BGS
